[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 06-15546                 DECEMBER 22, 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                 CLERK


                    D.C. Docket Nos. 03-01031-CV-T-N,
                             99-00137-CR-N


JOHN THOMAS RILEY, JR.,

                                                        Petitioner-Appellant,

     versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                        _________________________

                 Appeal from the United States District Court
                    for the Middle District of Alabama
                      __________________________
                             (December 22, 2008)

Before EDMONDSON, Chief Judge, TJOFLAT and BLACK, Circuit Judges.

PER CURIAM:


     John Thomas Riley, Jr., a federal prisoner proceeding pro se, appeals the
district court’s denial of his 28 U.S.C. § 2255 motion to vacate his sentence.1 This

Court originally denied Riley a certificate of appeal ability (“C.A.”) but, on

reconsideration, we granted a C.A. on whether the district court properly

addressed all of Riley’s claims under Clisby v. Jones, 960 F.2d 925, 935-36 (11th

Cir. 1992) (en banc). Reversible error has been shown; we vacate without

prejudice and remand for additional proceedings.

      On appeal, Riley argues that Clisby required the district court to address all

of his claims.2 In considering a district court’s denial of a section 2255 motion, we

review fact determinations for clear error and questions of law de novo. Lynn v.

United States, 365 F.3d 1225, 1232 (11th Cir. 2004).

      In Clisby, we wrote that district courts must “resolve all constitutional

claims presented in a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 before granting or denying relief.” 960 F.2d at 934. A “claim for relief” is

defined as “any allegation of a constitutional violation;” and “an allegation of one



     Riley previously had been convicted of drug conspiracy, drug smuggling,
      1


money laundering, and unlawful use of a communications device.
      2
       Riley also argues the merits of some of the claims the district court
allegedly did not address. But we do not consider these arguments because they
are beyond the scope of the C.A. See Murray v. United States, 145 F.3d 1249,
1251 (11th Cir. 1998) (scope of review on appeal from denial of a post-conviction
motion is restricted to issue specified in the C.A.).
                                          2
constitutional violation and an allegation of another constitutional violation

constitute two distinct claims for relief, even if both allegations arise from the

same alleged set of operative facts.” Id. at 936. We have not yet determined

whether Clisby applies to section 2255 motions, but we have noted that “the

principles developed in habeas cases also apply to section 2255 motions.” See

Gay v. United States, 816 F.2d 614, 616 n.1 (11th Cir. 1987); see also Broadwater

v. United States, 292 F.3d 1302, 1303 (11th Cir. 2002) (vacating and remanding

the summary denial of a section 2255 motion, concluding that the district court’s

order did not provide this Court “with a sufficient basis for review”).

      After careful review, and assuming that Clisby applies to section 2255

motions, we conclude that the district court failed to consider all of Riley’s claims.

Riley filed a counseled section 2255 motion and later filed two amendments to this

motion. In these three pleadings, Riley enumerated 25 separate grounds for relief.

Of these claims, the district court did not address the following claim at all:

            Counsel was ineffective for failing to object to the district
      court’s finding that Riley did not qualify for an acceptance of
      responsibility reduction (raised as Claim 11 of Riley’s second
      amendment to his section 2255 motion).


      We also conclude that the district court failed to address adequately the

following claims:

                                           3
             The district court erred in enhancing Riley’s sentence for
      obstruction of justice and possession of a gun because the evidence
      did not support these enhancements; and counsel was ineffective for
      failing to challenge these enhancements at sentencing or on appeal
      (raised as Claim 5 of original section 2255 motion and Claims 10 and
      12 of second amendment to the section 2255 motion); and

             counsel was ineffective for allowing Riley to plead guilty to
      money laundering, where he did not take money outside of the United
      States and, thus, was not guilty of the offense (raised as Claim 14 of
      the second amendment to the section 2255 motion).


       The district court construed these claims as based on Apprendi v. New

Jersey, 120 S.Ct. 2348 (2000), and rejected them as procedurally barred; but

Riley’s challenges in these claims were based on lack of evidence and not

Apprendi.

      We briefly discuss the remainder of the C.A., which lists two other allegedly

unaddressed claims. We conclude that these claims -- that counsel was ineffective

for failing to challenge at sentencing or on appeal (1) the sentencing enhancement

for Riley’s role in the offense because evidence did not support it and (2) the drug

amount attributed to him because the court improperly relied on the conduct of

others that was not in furtherance of the conspiracy -- were not properly raised in

his section 2255 motion or in either amendment. Riley raised these issues only in

his reply to the government’s response to his section 2255 motion. See



                                         4
Fed.R.Civ.P. 15(a) (a party is permitted to amend a pleading once “as a matter of

course” at any time before a responsive pleading is served or, otherwise, only by

leave of court or by written consent of the adverse party); Rule 12 of the Rules

Governing Section 2255 Proceedings (district court may apply the Federal Rules

of Civil Procedure consistent with the Rules Governing Section 2255

Proceedings).3

      Because the district court did not address all of the claims raised in Riley’s

section 2255 motion, we vacate and remand for additional proceedings consistent

with this opinion.

      VACATED AND REMANDED.




      3
        We note that all of Riley’s pleadings filed in the district court were
counseled; and, thus, the pleadings are unentitled to the liberal construction that
pro se filings are. And while Riley penned his reply as a “Memorandum in
Support of 28 U.S.C. § 2255,” it was filed as a reply to the government’s response
-- not an amendment raising additional claims -- and the district court construed it
as such.
                                          5